Citation Nr: 1805893	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Seth Ogden, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and R.H.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2013, the Veteran and R.H. testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In August 2015, the Board remanded this appeal for additional evidentiary development.  Review of the record reveals the RO attempted to conduct all of the requested development and returned the appeal to the Board for further consideration.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In the August 2015 Remand, the Board requested that a VA clinician review the record and provide an opinion as to whether the Veteran's sleep apnea is related to or aggravated by his service-connected PTSD.  The Board requested that the clinician address the conflicting medical opinions of record, as well as the medical literature submitted by the Veteran regarding the relationship between PTSD and sleep apnea.  

In June 2016, a VA clinician reviewed the record and opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of his PTSD.  The VA examiner did not, however, address whether the Veteran's PTSD aggravates his sleep apnea; nor did the examiner address the medical literature of record, as requested.  Therefore, the June 2016 VA opinion is inadequate, thereby necessitating a remand for an additional opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the clinician who provided the June 2016 VA opinion and request that he provide an opinion as to whether it is as likely as not (a probability of 50 percent) that the Veteran's sleep apnea is or has been aggravated (worsened beyond natural progression) by his service-connected PTSD.  

If the June 2016 VA examiner is no longer available, arrange to obtain an opinion from another appropriate clinician.  

In answering the foregoing question, the reviewing clinician must consider and discuss the conflicting opinions provided by the July 2011 VA examiner and Dr. Parsh in May 2013, the statements submitted by the Veteran and his attorney, and the medical literature of record regarding the relationship between PTSD and sleep apnea.  

A rationale must be provided for the opinion provided.  

2. Readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




